Citation Nr: 1728148	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  16-63 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for residuals of head trauma to include convulsions or epilepsy. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel



INTRODUCTION

The Veteran had active duty service from January 1953 to December 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2015 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an April 2017 Veteran statement, the Veteran asserted that he has been diagnosed with epilepsy.  The record contains no treatment records for the Veteran.  The Veteran should be contacted and asked to provide a release for any private treatment records or to provide any treatment records themselves.  

Additionally, the Veteran reported and the evidence shows that the Veteran was hospitalized at the VA medical center (VAMC) in San Juan in March 2017.  No treatment records from the VAMC are associated with the claims file.  All records should be obtained and associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request information and documentation regarding any diagnosis of epilepsy.  A release for any private treatment records, including the names and contact information for the treating physicians, should be requested.  All attempts to obtain any private treatment records should be documented in the claims file.  

2.  Associate with the claims folder all outstanding treatment records from the VAMC in San Juan, including, but not limited to, the March 2017 hospitalization and subsequent rehabilitation.  All attempts to obtain these records should be documented in the claims file. 

3.  After completing the above actions, and any other development as may be indicated as a consequence of the actions taken in the paragraphs above including considering whether a VA examination is warranted, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




